Citation Nr: 1737229	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence have been received to reopen a service connection claim for skin disability, including basal and melanoma skin cancer, and dermatitis.

2.  Whether new and material evidence has been received to reopen a service connection claim for a respiratory disability, including chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a skin disability, including basal and melanoma skin cancer, and dermatitis.

4.  Entitlement to service connection for a respiratory disability, COPD.

5.  Entitlement to an initial rating in excess of 10 percent for Barrett's esophagus with gastroesophageal reflux disease (GERD).

6.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

7.  Entitlement to an initial rating in excess of 20 percent for right knee instability.

8.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and May 2014 decisions of the St. Petersburg, Florida, Regional Office.  

In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

Based on the evidence of record, the his statements, and the December 2009 decision initially addressing the disability claim, the Board has recharacterized the Veteran's claim to reopen a service connection for a skin disability as reflected on the Title Page.  

At the July 2017 Board hearing, the Veteran's representative stated that claims seeking entitlement to a disability rating for left knee instability and for additional compensation for his dependent were previously submitted to the Agency of Original Jurisdiction (AOJ) but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disability and a respiratory disability; and increased rating claims for Barrett's esophagus with GERD and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On July 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking entitlement to rating in excess of 10 percent for left knee osteoarthritis, was requested.

2.  In a December 2009 rating decision, the RO found there was insufficient evidence to relate the Veteran's claimed skin disability to active service or place the onset of such disability within one year of separation, and he did not appeal the decision nor was new and material evidence received within one year of the decision.  

3.  Evidence associated with the claims file since the December 2009 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for a skin disability, and raises a reasonable possibility of substantiating the claim.  

4.  In a December 2009 rating decision, the RO found there was insufficient evidence to relate the Veteran's claimed respiratory disability to active service or place the onset of such disability within one year of separation, and he did not appeal the decision nor was new and material evidence received within one year of the decision.  

5.  Evidence associated with the claims file since the December 2009 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for a respiratory disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal seeking entitlement to a rating in excess of 10 percent for left knee osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The December 2009 rating decision, initially denying respective service connection claims for skin disabilities and a respiratory disability, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

3.  The criteria to reopen the service connection claim for a skin disability are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

4.  The criteria to reopen the service connection claim for a respiratory disability are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

At his July 2017 Board hearing, the Veteran expressed a desire to withdraw the appeal of the claim seeking a rating in excess10 percent for left knee osteoarthritis.  This desire has been reduced to writing and is effective pursuant to applicable law and regulations.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeal seeking a rating in excess of 10 percent for left knee osteoarthritis is warranted.

Applications to Reopen Service Connection Claims

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In August 2011, the Veteran sought to reopen the respective skin disability and respiratory disability service connection claims.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The December 2009 rating decision initially denied service connection claims for a skin disability (then characterized as distinct skin cancer/myeloma and a skin condition/dermatitis claims) and a respiratory disability (characterized as COPD), based on service treatment records, post-service treatment records, and the Veteran's statements.  Specifically, the RO found that the evidence did not sufficiently relate the respectively claimed disabilities to the Veteran's period of active service, including conceded herbicide exposure.  The Veteran did not appeal the decision and new and material evidence was not received within one year of the decision; thus, the December 2009 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Since the December 2009 RO decision became final as to the skin disability and respiratory disability, additional evidence has been associated with the claims folder.  The evidence includes more detailed statements from the Veteran detailing his competent account of experiencing the onset of respective skin and respiratory symptomatology in service and since separation.  The Veteran has also provided competent statements that, solely for the purposes of evaluating the new and material aspects of the claims, his skin and respiratory symptomatology had their onset in service, including after being exposed to herbicides.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

This evidence is "new" in that it was not before agency decision makers at the time of the December 2009 final denial of the service connection claims for skin and respiratory disabilities, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of the Veteran has current skin and respiratory disabilities related to service or that relates to unestablished facts necessary to substantiate the respective claims.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the respective service connection claims for a skin disability and a respiratory disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

The seeking entitlement to a rating in excess of 10 percent for left knee osteoarthritis is dismissed.

The service connection claim for a skin disability is reopened; to this extent, the appeal is granted.

The service connection claim for a respiratory disability is reopened; to this extent, the appeal is granted.


REMAND

Having reopened the respective service connection claims for a skin disability and a respiratory disability, VA has a duty to assist in the development of the claims, by conducting appropriate medical inquiry.  The Veteran provides a competent account of experiencing the onset of skin and respiratory symptomatology in service and of in-service herbicide exposure.  The medical evidence confirms that the Veteran has currently diagnosed skin and respiratory disabilities, but there are no relevant etiological opinions of record.  Because the evidence does not adequately address whether the Veteran's claimed disabilities are related to military service, a remand is required for the reopened claims in order to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes). 

At his January 2017 Board hearing, the Veteran testified that he receives regular skin, respiratory, GERD, and right knee treatment; however, relevant VA treatment records dated since August 2014 have not been associated with the claims folder.  The record also indicates that the Veteran receives treatment from military medical facilities, but only records dated since May 2011 are of record.  Further, aside from records submitted by the Veteran, the record does not reflect sufficient efforts to obtain relevant private treatment records generated since October 2013.  Thus, the Board must remand the appeal to permit VA to make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the number of likely outstanding relevant records at this time, VA must also afford the Veteran contemporaneous examinations with respect to his GERD and right knee claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that an adequate VA medical examination must consider the Veteran's pertinent medical history).  On remand, the Veteran must be provided appropriate examinations and adequate medical opinions obtained. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private skin, respiratory, GERD, and right knee treatment, hospitalization or evaluation, since October 2013 to the present, including treatments from the private Park Avenue Dermatology facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding skin, respiratory, GERD, and right knee post-service military medical treatment records, including at the Jacksonville, Florida Naval Hospital.  Also obtain all outstanding VA skin, respiratory, GERD, and right knee treatment or hospitalization records, dated since August 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA dermatology examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all skin pathology present, if any, specifically diagnosing or ruling out basal and melanoma, any other type of skin cancer, and dermatitis. 

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including periods of sun exposure, conceded herbicide exposure, and noted skin/cyst treatments.

(B) initially manifested during active service, or within one year of separation from service. 

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA respiratory or otherwise appropriate examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all respiratory pathology present, if any, specifically diagnosing or ruling out COPD. 

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure, and his reported respiratory difficulties.

(B) initially manifested during active service. 

The provided examination report must reflect consideration of the medical and lay evidence of record and set for a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his Barrett's esophagus with GERD.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should describe all manifestations of the Veteran's Barrett's esophagus with GERD.  The examiner must determine whether the disability causes sleep disturbance, and if so, clearly describe the frequency and duration of the symptoms that cause such disturbance.

The examiner should also determine whether the Veteran's disability results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; and whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's disability results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

A complete rationale should be provided for all expressed opinions. 

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his right knee disability.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and the range of motion measurements of the opposite joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

The examiner must also indicate whether, and to what extent, there is any knee instability, subluxation or locking.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

6.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


